Citation Nr: 0105578	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD) (formerly rated as depressive 
neurosis), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant is a combat-decorated veteran of the Vietnam 
War.  He was honorably discharged from the United States Army 
in April 1978 with over twenty years of active duty service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).   A hearing before a Member of the 
Board was scheduled to be held in April 2001.  However, in 
February 2001, the appellant notified the Board that due to 
health and financial constraints, he would not be able to 
appear at the scheduled hearing.  No further action will be 
taken with regard to a hearing on appeal inasmuch he has not 
requested a new hearing.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The appellant's PTSD was most recently evaluated on a VA 
psychiatric examination in December 1999.  This examination is 
deemed inadequate for rating purposes because (1) the examiner 
did not have benefit of review of the evidence in the claims 
file, and (2) the examiner did not provide detailed mental 
status examination findings necessary to properly evaluate the 
severity of the PTSD vis-à-vis the rating criteria set forth 
under 38 C.F.R. Part 4.  With respect to this second 
deficiency, it appears that the examination's primary purpose 
was to determine whether the appellant's formerly rated 
depressive neurosis had developed into PTSD, which the 
examiner determined that it had.  In response, the RO re-
characterized the appellant's psychiatric disorder as PTSD and 
awarded an increased evaluation from 10 percent to 30 percent 
effective from the date of claim, November 22, 1999.  The 
appellant has since expressed disagreement with the newly 
assigned 30 percent rating for his PTSD 


and perfected an appeal to the Board.  Accordingly, a new 
examination to evaluate the extent of impairment caused by his 
PTSD is required.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment of the disability since the previous 
examination); see also Waddell v. Brown, 5 Vet. App. 454 
(1993).

In addition to scheduling the appellant for an examination, 
the RO should determine whether the appellant has had any VA 
or private in/outpatient medical treatment for his PTSD.  
Review of the record discloses that the appellant was 
recently a patient at the Professional Counseling Associates, 
P.C., under the care of Dr. D. E. Blanchard, Ph.D.  On file 
there is a summary report of treatment from Dr. Blanchard 
dated in September 1999 which indicates that the appellant 
was seen on five separate occasions for clinical assessment 
and review.  With the appellant's cooperation, the RO should 
obtain all treatment records from Dr. Blanchard's office.

Additionally, the Board finds that consideration of an 
extraschedular evaluation for the PTSD pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000) is reasonably raised by the record.  
Consequently, the Board will request the RO to consider the 
application of that section pursuant to this remand.  See 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (remand, rather 
than referral, is proper disposition for extraschedular 
claims inferred or reasonably raised by the evidence of 
record).

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law redefines 
the obligations of the VA with respect to the duty to assist.   
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the VA has not yet considered whether any other 
additional notification or development actions are required 
in this case under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92. 

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of any 
in/outpatient medical treatment, to 
include outpatient therapy/counseling, 
for all VA and non-VA health care 
providers who have treated him for PTSD.  
All VA medical records identified by the 
appellant should be obtained pursuant to 
established procedure.  With respect to 
any non-VA health care providers 
identified by the appellant, the RO 
should request his authorization to 
release any indicated private medical 
records, to include, as mentioned above, 
treatment records and clinical reports 
associated with his treatment at the 
Professional Counseling Associates firm 
under the care of Dr. Blanchard.  Upon 
receipt of his signed authorization(s) 
for such records, the RO should attempt 
to obtain copies of treatment records 
identified by the appellant.  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the claims folder.

2.  After the development requested above 
is completed, the RO should schedule the 
appellant for a VA psychiatric examination 
to determine the nature and extent of his 
service-connected PTSD.  The entire claims 
folder and a copy of this remand must be 
made available to and 


reviewed by the examining psychiatrist 
prior to the examination.  A complete 
history should be taken, particularly a 
history of employment, past and current, 
in order that the examiner may comment in 
the report on any industrial impairment 
caused by the appellant's PTSD.  The 
report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
All appropriate diagnostic testing deemed 
necessary to render clinically-supported 
diagnoses and assessments of 
functioning/employability should be 
administered.  In this regard, the 
appellant's PTSD should be evaluated for 
the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  If there are 
different psychiatric disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.  The VA examiner should also 
specifically address/discuss the 
following:

A.  The VA examiner should assign 
the appellant's PTSD a numerical 
code under the GAF consistent with 
the criteria in the DSM-IV.  Also, 
an opinion addressing the relative 
degree of industrial impairment 
resulting from his PTSD is 
requested.  Specifically, the 
examiner should describe what types 
of employment activities or related 
work-place limitations, if any, are 
impaired due solely to the 
appellant's service-connected PTSD, 
bearing in mind his entire social-
medical history, particularly, any 


degree of industrial impairment 
caused by one or more nonservice 
connected disorders.

B.  The VA examiner should also 
describe how the symptoms of the 
appellant's service-connected PTSD 
affect his social capacity, 
including his ability to establish 
and maintain effective work and 
social relationships.

The appellant should be given adequate 
notice of the requested examination.  He 
is further advised that failure to report 
for a scheduled examination could result 
in an adverse decision.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  A copy of any notification(s) of 
the examination should be associated with 
the claims folder.

3.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claim and required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (Nov. 9, 2000; 114 
Stat. 2096) are completed.  For further 
guidance, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001), as 
well as any other pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that may be 
subsequently issued also should be 
considered. 



4.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
seeking an increased rating above 30 
percent for his PTSD, with consideration 
given to all of the evidence of record, 
to include evidence obtained as a result 
of this REMAND.  Further, consideration 
of referral for an extraschedular 
evaluation for this disability under 
38 C.F.R. § 3.321(b) must be documented 
by the RO on readjudication.  If any 
benefits sought on appeal remain denied, 
the RO should provide the appellant and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


